 

Exhibit 10.2

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THAT CERTAIN SUBSCRIPTION AGREEMENT DATED _____  __, 2018,
WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.
 
Dated: ______  __, 2018
 
Warrant Number: CSW-___
 

WARRANT TO PURCHASE
COMMON STOCK
OF
VISTAGEN THERAPEUTICS, INC.
 
This certifies that ___________________________, or its permitted assigns (each
a “Holder”), for value received, is entitled to purchase, at an exercise price
equal to $1.50 per share (the “Exercise Price”) from VISTAGEN THERAPEUTICS,
INC., a Nevada corporation (the “Company”), up to _______________________
(_____) shares of fully paid and nonassessable shares of the Company’s Common
Stock, $0.001 par value (“Common Stock”).
 
This Warrant shall be exercisable at any time from time to time after [at least
six months and one day after issuance date] (such date being referred to herein
as the “Initial Exercise Date”) up to and including 5:00 p.m. (Pacific Time) on
February 28, 2022.
 
1.           Method of Exercise. The Holder hereof may exercise this Warrant, in
whole or in part, by the surrender of this Warrant (with the Form of
Subscription attached hereto duly completed and executed) at the principal
office of the Company, and by the payment to the Company of an amount of
consideration therefor equal to the Exercise Price in effect on the date of such
exercise multiplied by the number of shares of Common Stock with respect to
which this Warrant is then being exercised, payable at such Holder's election by
certified or official bank check or by wire transfer to an account designated by
the Company.
 
2.           
Shares to be Fully Paid; Reservation of Shares. The Company covenants and agrees
that all shares of Common Stock which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock.
 
3.           
Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 3. Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.
 
 
 
 
-1-

 
3.1            
Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.
 
3.2           
Reclassification. If any reclassification of the capital stock of the Company
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities, or other assets or property, then, as a condition
of such reclassification, lawful and adequate provisions shall be made whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the shares of the Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
In any reclassification described above, appropriate provision shall be made
with respect to the rights and interests of the Holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Exercise Price and of the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.
 
3.3           
Notice of Adjustment. Upon any adjustment of the Exercise Price or any increase
or decrease in the number of shares purchasable upon the exercise of this
Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company. The notice shall be
signed by the Company’s chief financial officer and shall state the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
 
3.4           
Other Notices. If at any time:
 
(1)           
the Company shall declare any cash dividend upon its Common Stock;
 
(2)           
there shall be a Change of Control; or
 
(3)           
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company;
 
 
-2-

 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, or winding-up, at least twenty (20) days prior written notice of
the date when the same shall take place; provided, however, that the Holder
shall make a best efforts attempt to respond to such notice as early as possible
after the receipt thereof. Any notice given in accordance with the foregoing
clause (a) shall also specify, in the case of any such dividend, the date on
which the holders of Common Stock shall be entitled thereto. Any notice given in
accordance with the foregoing clause (b) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such Change of Control,
dissolution, liquidation, winding-up, or conversion, as the case may be.
 
4.           
No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
5.           
Warrants Transferable. Subject to compliance with applicable federal and state
securities laws, this Warrant and all rights hereunder may be transferred, in
whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and compliance with the provisions
of this Warrant. Each taker and holder of this Warrant, by taking or holding the
same, consents and agrees that this Warrant, when endorsed in blank, shall be
deemed negotiable, and that the holder hereof, when this Warrant shall have been
so endorsed, may be treated by the Company, at the Company’s option, and all
other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented by this
Warrant, or to the transfer hereof on the books of the Company and notice to the
contrary notwithstanding; but until such transfer on such books, the Company may
treat the registered owner hereof as the owner for all purposes.
 
6.           
Lost Warrants. Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction, or mutilation of this Warrant and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
 
 
 
-3-

 
7.            
Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder hereof. Any amendment or waiver
affected in accordance with this Section 7 shall be binding upon the Company and
the Holder.
 
8.           
Notices. All notices and other communications from the Company to the Holder, or
vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time.
 
9.           
Titles and Subtitles; Governing Law; Venue. The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Warrant. This Warrant is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the Company and the Holder. All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in San Mateo County
in the State of California, and each of the Company and the Holder hereto agrees
to submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.
 
10.           
Definition of Warrant Shares. For purposes of this Warrant, “Warrant Shares”
shall mean the number of shares of the Company’s Common Stock issuable upon
exercise of this Warrant.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-4-

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
VistaGen Therapeutics, Inc.
 
 
By:                                                                 
        Shawn K. Singh
        Chief Executive Officer
 
 
 
[Signature Page to Warrant]
 
 
 
-5-

 

 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To: VISTAGEN THERAPEUTICS, INC.
 
The undersigned, the holder of a right to purchase shares of Common Stock of
VistaGen Therapeutics, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of VistaGen Therapeutics, Inc. Number CSW-_____ (the
“Warrant”), dated as of August __, 2018 hereby irrevocably elects to exercise
the purchase right represented by such Warrant for, and to purchase thereunder,
__________________________ (_________) shares of Common Stock of the Company and
herewith makes payment of ________________________ Dollars ($__________)
therefor in cash.
 
The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in the Unit Subscription Agreement, dated as of __________________, by
and among the Company and the Holder.
 
DATED: ________________
 
____________________________
 
 
By:                                                       
Name:                                                                 
Its:                                                       
 
-6-

 
 
ACKNOWLEDGMENT
 
 
To: HOLDER
 
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of _____________ pursuant to that certain Warrant to
Purchase Common Stock of VistaGen Therapeutics, Inc., number CSW-___ dated as of
August __, 2018.
 
DATED: ________________
 
VistaGen Therapeutics, Inc.
 
By:                                                       
 
Name: 
 
Its:                                                       
 
 
 
-7-

 
Warrant Receipt
 
The undersigned, ___________________, does hereby acknowledge receipt of Warrant
Number CSW-___ dated, August __, 2018, representing _____________ (________)
shares of the Common Stock Warrants of VistaGen Therapeutics, Inc.
 
IN WITNESS WHEREOF, the undersigned has executed this Receipt as of the date set
forth below.
 
 
 
Type:                                            
Common Stock Warrants
 
Warrant Number:                                            
CSW-___
 
Number of Shares:                                            
_________
 
 
Name:
 
Date:                      
 
 
-8-
